The plaintiff has appealed from a judgment dismissing this suit on an exception to the *Page 390 
jurisdiction of the court. The defendant is a Delaware corporation, having its domicile in Wilmington, in that state. The suit is for $19,000, claimed as an unpaid balance of the price or consideration for which the plaintiff transferred to the defendant, by a deed signed in New York, property situated in Louisiana, and intended to be used and actually used in the business done by the defendant in this state. The citation and copy of the petition were served upon the resident agent appointed by the defendant in compliance with the requirements of Act No. 184 of 1924, in the parish where the principal business establishment of the defendant is, and where the property sold is situated. The essential facts of the case, and the issues presented, are the same as in the case of United Oil  Natural Gas Products Corporation v. United Carbon Company, 131 So. 52,1
decided to-day, in which we held that the indebtedness alleged, if it existed, was a liability connected with the business done by the defendant in this state, in the meaning of Act No. 184 of 1924, and that the district court in Ouachita parish therefore had jurisdiction over the case.
For the reasons given in the opinion rendered in that case, the judgment appealed from is annulled, the defendant's exception to the jurisdiction is overruled, and the case is ordered remanded to the district court for further proceedings. The defendant is to pay the costs of the trial of the exception to the jurisdiction, and the costs of this appeal; all other costs to abide the final judgment to be rendered in the case.
THOMPSON, J., takes no part.
1 Ante, p. 374. *Page 391